

115 S500 RS: Securing our Agriculture and Food Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 38115th CONGRESS1st SessionS. 500[Report No. 115–29]IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Roberts (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 24, 2017Reported by Mr. Johnson, without amendmentA BILLTo amend the Homeland Security Act of 2002 to make the Assistant Secretary of Homeland Security for
			 Health Affairs responsible for coordinating the efforts of the Department
			 of Homeland Security related to food, agriculture, and veterinary defense
			 against terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing our Agriculture and Food Act. 2.Coordination of food, agriculture, and veterinary defense against terrorism (a)In generalTitle V of the Homeland Security Act of 2002 is amended by inserting after section 527 (6 U.S.C. 321p) the following:
				
					528.Coordination of Department of Homeland Security efforts related to food, agriculture, and
			 veterinary defense against terrorism
 (a)Program requiredThe Secretary, acting through the Assistant Secretary for Health Affairs, shall carry out a program to coordinate the efforts of the Department relating to defending the food, agriculture, and veterinary systems of the United States against terrorism and other high-consequence events that pose a high risk to homeland security.
 (b)Program elementsThe coordination program required by subsection (a) shall include, at a minimum, the following: (1)Providing oversight and management of the responsibilities of the Department under Homeland Security Presidential Directive 9—Defense of United States Agriculture and Food.
 (2)Providing oversight and integration of the activities of the Department relating to veterinary public health, food defense, and agricultural security.
 (3)Leading the policy initiatives of the Department relating to food, animal, and agricultural incidents, and the impact of such incidents on animal and public health.
 (4)Leading the policy initiatives of the Department relating to overall domestic preparedness for and collective response to agricultural terrorism.
 (5)Coordinating with other components of the Department, including U.S. Customs and Border Protection, as appropriate, on activities relating to food and agriculture security and screening procedures for domestic and imported products.
 (6)Coordinating with appropriate Federal departments and agencies. (7)Other activities as determined necessary by the Secretary.
 (c)Rule of constructionNothing in this section shall be construed to alter or supersede the authority of the Secretary of Agriculture relating to food and agriculture..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended—
 (1)by striking the items relating to sections 523, 524, 525, 526, and 527; and (2)by inserting after the item relating to section 522 the following:
					Sec. 523. Guidance and recommendations.Sec. 524. Voluntary private sector preparedness accreditation and certification program.Sec. 525. Acceptance of gifts.Sec. 526. Integrated public alert and warning system modernization.Sec. 527. National planning and education.Sec. 528. Coordination of Department of Homeland Security efforts related to food, agriculture, and
			 veterinary defense against terrorism..April 24, 2017Reported without amendment